Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-13-00217-CR

                                            The STATE of Texas,
                                                 Appellant

                                                   v.
                                      Kyle Tyrone WARNERAppellee
                                         Kyle Tyrone WARNER,
                                                Appellee

                      From the County Court at Law No. 15, Bexar County, Texas
                                       Trial Court No. 390617
                          The Honorable Michael La Hood, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 17, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant, the State of Texas, filed a motion to dismiss this appeal. The motion is granted,

and this appeal is dismissed. 1 See TEX. R. APP. P. 42.2(a).

                                                               PER CURIAM

DO NOT PUBLISH



1
 During the pendency of this appeal, appellee Kyle Tyrone Warner filed a motion to remand this matter to the trial
court to allow the trial court to advise this court what portion of a DVD was viewed by the trial court in making its
determinations in this case. We ordered the motion carried with the appeal. Given the State’s motion to dismiss, we
withdraw our order carrying the motion with the appeal and DENY the motion as moot.